DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                         WALTER ATWELL,

                             Appellant,

                                 v.

                         STATE OF FLORIDA,

                              Appellee.


                           No. 2D22-1889



                         September 21, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.

Walter Atwell, pro se.

PER CURIAM.

     Affirmed. See Robinson v. State, 337 So. 3d 1275 (Fla. 2d DCA

2022); Lopez v. State, 135 So. 3d 539 (Fla. 2d DCA 2014);

Washington v. State, 335 So. 3d 1270 (Fla. 3d DCA 2022); Simmons

v. State, 332 So. 3d 1129 (Fla. 5th DCA 2022); State v. Wilson, 203
So. 3d 192 (Fla. 4th DCA 2016); Williams v. State, 143 So. 3d 423

(Fla. 1st DCA 2014).


KELLY, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2